Citation Nr: 1628383	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to February 22, 2007 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from April 1963 to February 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

By way of background, on August 8, 2005, the Veteran filed a claim for an increased rating of his service-connected spine disability evaluated as 40 percent disabling.  In February 2006, the RO denied the claim for a rating in excess of 40 percent.  In October 2009, the Board remanded the Veteran's claim and, in October 2010, denied it.  In the introduction to its decision, the Board stated that the issue of entitlement to a TDIU had been raised by the record, and the Board referred the TDIU issue to the RO for appropriate action.  

The Veteran appealed the October 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMR), dated in November 2011, it was agreed that the Board should have taken jurisdiction over the TDIU issue and remanded it, rather than referring it to the RO in the introduction of its decision.  However, the JMR made clear that the Board's denial of the increased rating claim for the Veteran's spine was not being contested.  See November 2011 Court Order (remanding only the TDIU issue, and dismissing "[t]he appeal as to the remaining issue.").  

In July 2012, the Board remanded the TDIU claim for additional development.  In a January 2013 rating decision, the RO granted a TDIU and assigned an effective date of February 22, 2007.  In July 2014, the Board denied an effective date earlier than February 22, 2007 for the award of a TDIU.  

The Veteran appealed the part of the July 2014 Board decision that declined to refer to the Director of the Compensation Service the issue of a TDIU prior to February 22, 2007.  In an October 2015 Memorandum Decision, the Court vacated the part of the decision on appeal, and remanded the matter for further development and adjudication.

In March 2016, in response to the Board's January 2016 letter informing the Veteran that his case had been received by the Board following the issuance of the Court's remand decision and that he had 90 days to submit any additional argument or evidence, the Veteran's representative requested a 60-day extension of time, through June 3, 2016, to submit additional argument or evidence.  The Board granted the extension in April 2016.  In May 2016, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from securing or following substantially-gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, a veteran is unable to secure or follow a substantially-gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

When a veteran does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a), rating boards are still required to submit to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2015).  

Prior to February 22, 2007, service connection was in effect for herniated nucleus pulposus, L3, L4, L5, evaluated as 40 percent disabling; residuals of a chip fracture of the left ankle, evaluated as 0 percent disabling, and a scar on the forehead, evaluated as 0 percent disabling.  The Veteran's combined disability rating was 40 percent; therefore, he did not meet the schedular criteria for a TDIU prior to February 22, 2007.  38 C.F.R. § 4.16(a) (2015).  In its July 2014 decision, the Board found that referral for extra-schedular consideration of a TDIU was not warranted based on the evidence of record.

The Court states in the October 2015 Memorandum Decision that the record contains at least one medical examination report from December 2005 reflecting what appears to be an objective assessment of the Veteran's spine disability.  The Court continues that "the Board's failure to focus on the credible evidence and secure a medical opinion regarding unemployability based upon that credible evidence, or explain why such an opinion could not be obtained, frustrates judicial review."  Citations omitted.

Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, and must first refer the claim to the Director of the Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)").  

Thus, in light of the Court's discussion in the Memorandum Decision, the Board must remand the Veteran's claim for a TDIU prior to February 22, 2007 to the RO to be referred to the Director of the Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).
The Board acknowledges the representative's request for the Board to rely on the evidence of record "to adjudicate the issue, as opposed to remanding for any unnecessary additional opinion and delaying the Veteran's appeal"  See May 2016 letter at 2 and 4.  The Board, however, is required to refer a claim for a TDIU award on an extra-schedular basis to the Director for initial consideration; although, the Board may grant a TDIU on an extra-schedular basis after the issue has first been considered by the Director.  38 C.F.R. § 4.16 (2015); see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (reaffirming that the Board is authorized to award an extra-schedular TDIU only after obtaining the Director's decision).

In a July 2008 VA examination, the Veteran reported that he had been on disability for about nine years secondary to his back problems.  There is no indication in the claims file that Social Security Administration (SSA) records have been requested; therefore, they must be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2015).

In June 2016, VA sent a letter to the Veteran asking him to resubmit materials that he, or someone on his behalf, originally provided to the VA Claims Intake Center on April 14, 2016 via facsimile.  The letter explains that, due to a technical issue that disrupted facsimile transmissions, only part of the pages were received.  The Board notes that this letter appears to have been sent only to the Veteran, and not to his representative.  Therefore, on remand a copy of the June 2016 letter sent to the Veteran is to be provided to his representative, and the representative is to be informed that he is free to resubmit the materials previously submitted on April 14, 2016, if he has not already done so.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's SSA disability records, including decisions and any medical records considered in those decisions.

2.  Provide a copy of the June 2016 letter sent to the Veteran regarding the materials previously submitted on April 14, 2016 to his representative, and inform the representative he is free to resubmit the materials, if he has not already done so.

3.  After the development in paragraph 1 has been accomplished, refer the Veteran's claim to the Director of the Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis prior to February 22, 2007 pursuant to 38 C.F.R. § 4.16(b). 

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




